DETAILED ACTION
	The Information Disclosure Statement filed on February 25, 2019 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer (US 4,825,776).
Spencer discloses a railway truck comprised of a first sideframe 20 and a second sideframe 22 distanced from the first sideframe, as shown in figure 1.The sideframes further including an opening including vertical columns 30, 32 and a bearing surface 28. A spring assembly 33 is disposed on the bearing surface 28, as shown in figure 2A. 
A bolster 34 having two mating sections at opposite ends, wherein each of the mating sections includes a sloped pocket 44, 46, wherein one of the mating sections is disposed within the opening of the first sideframe and the other mating section is disposed within the opening of the second sideframe. The assembly is further comprised of a first sideframe friction wedge 70 disposed within the opening of the first 
a sloped side, shown at the right side of figure 6, engageable with the sloped pocket of the bolster mating section and a vertical side, shown at the left of figure 6, and engageable with vertical column of the bolster opening and a lower side supportable by the spring assembly. The friction coefficient of the engagement between the vertical side of the wedge and the vertical column is two to three times greater than the friction coefficient of the engagement between the sloped side of the wedge and the sloped pocket. The bolster is able to slide a small distance against the sloped side due to the lower coefficient of friction on the slope d side compared to the vertical side of the wedge. Figures 6 and 7 further show embodiments of the sloped surface of the friction wedge being arced to accommodate the surface of the bolster. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 5-7, 10-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 4,825,776).
Spencer discloses the railway truck as described above. However, Spencer does not specifically state that the front bearing surfaces are at an angle between 130 degrees and 150 degrees to each other. It would have been an obvious design choice 
Spencer also does not specifically state that the friction wedge is at an angle between 50 degrees and 65 degrees to the side supportable by the spring assembly of the friction wedges. It would have been an obvious design choice to one of ordinary skill in the art to have applied an angle of between 50 and 65 degrees to the friction wedge with the expected result of providing an adequate support surface for varying sized railway cars of varying weights and sizes. 
Spencer also does not specifically state that the friction pad has a roughness between Rz40 and Rz80. It would have been an obvious design choice to one of ordinary skill in the art to have applied a roughness of between Rz40 and Rz80 with the expected result of providing an adequate level of adhesion between the friction pad and the frame components with the expected result of providing a level of limited movement between the two components. 
Spencer also does not specifically state that the vertical columns have a height between 245 and 260 millimeters. It would have been obvious to one of ordinary skill in the art to have applied a height of 245 to 260 millimeters with the expected result of providing a friction wedge with an adequate height to span the distance of the bolster and maintain contact with the spring assembly. 
Spencer also does not specifically state that the wedge spring has a total stiffness of 353.7 KN/m. It would have been obvious to one of ordinary skill in the art to have applied a stiffness of 353.7 with the expected result of providing an adequate spring rate to dampen the ride of the rail car and provide adequate support between the spring assemblies and the bolster. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 23, 2021